Case 9:18-cv-80176-BB Document 421 Entered on FLSD Docket 03/09/2020 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal                        CASE NO.: 9:18-cv-80176-BB
   representative of the Estate of David
   Kleiman, and W&K Info Defense Research,
   LLC
          Plaintiffs,

   v.

   CRAIG WRIGHT

          Defendant.

         REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE

  To: The Senior Master of the Queen's
                                  , Bench Division of the High Court, Royal Courts of Justice,
  Strand, London, WC2A 2LL, United Kingdom

  From: Hon. Beth Bloom, United States District Judge, 400 North Miami Avenue, Chambers 10-
  2, Miami, Florida 33128, United States

  Request for Judicial Assistance Pursuant to the Hague Convention on the Taking of Evidence
  Abroad in Civil or Commercial Matters Concluded 19 March 1970.

  The United States District Court, Southern District of Florida presents its compliments to you and
  requests your assistance in the following manner:

    I.   Information Provided Pursuant to Convention Article 3(a)

  Requesting Court:

  In conformity with Article 3 of the Hague Convention on the Taking of Evidence Abroad in Civil
  or Commercial Matters, concluded 18 March 1970 (the "Convention"), the United States District
  Court, Southern District of Florida (United States· District Judge Beth Bloom, presiding),
  respectfully requests the assistance of your honorable court with regard to the matters set forth
  below. The Court has presided over this matter since February 2018 and has carefully reviewed
  the categories of evidence listed below and considers the evidence sought is directly relevant to
  the _issues in dispute and is not discovery within the meaning of Article 23 of the Hague Evidence
  Convention, .that is, discovery "for the purpose of obtaining pre-trial discovery of documents as
  known in Common Law countries."




                                                  1
Case 9:18-cv-80176-BB Document 421 Entered on FLSD Docket 03/09/2020 Page 2 of 4



  Full title of action:

  The full title of the action in which international judicial assistance is requested is Ira Kleiman, as
  the personal representative of the Estate of David Kleiman, and W &K Info Defense Research,
  LLC, against Craig Wright. The case number of this action in the United States District Court,
  Southern District of Florida, is Case No. 9:18-cv-80176-BB.

   II.    Information Provided Pursuant to Convention Article 3(b)

  Plaintiffs

  Plaintiffs are Ira Kleiman, acting in his capacity as the personal representative of the Estate of
  David Kleiman, and W &K Info Defense Research, LLC, a Florida limited liability corporation
  ("Plaintiffs"). Ira Kleiman resides at 5104 Robino Circle, West Palm Beach, Florida 33417, United
  States. Ira Kleiman also serves as the registered agent for W &K Info Defense Research LLC.

  Plaintiffs are represented in this action by Devin (V elvel) Freedman and Kyle Roche of Roche
  Cyrulnik and Freedman LLP, and Andrew Brenner of Boies Schiller Flexner LLP.

  Defendant

  Defendant is Craig Wright. Craig Wright resides at 21 Harebell Hill, Cobham, United Kingdon.

  Defendant is represented by Andres Rivero, Alan Rolnick, Amanda McGovern, Bryan Paschal,
  Schneur Kass, and Zahrah Markoe of Rivero Mestre LLP.

  III.    Information Provided Pursuant to Convention Article 3( c)

  Plaintiffs' Claims asserted in the United States District Court, Southern District ofFlorida:

  Plaintiffs' Second Amended Complaint ("SAC") includes claims for Conversion, Unjust
  Enrichment, Breach of Fiduciary Duty, Breach of Partnership Duties of Loyalty and Care, Fraud,
  Constructive Fraud, Permanent Injunction, and Civil Theft. A copy of the SAC is attached as
  Exhibit 1.

  The SAC alleges that from circa 2008 and on, Dave Kleiman and Craig Wright partnered to create
  Bitcoin and that through their partnership they mined over a million bitcoins together. Exhibit I at
  ,r,r 53-57, 65. The SAC alleges that after Dave's death, Craig unlawfully and without permission
  took control of, and exercised exclusive possession over, the bitcoins that allegedly belonged to
  the Estate and W &K Id at ,r 111. It also alleges that Craig holds the stolen bitcoin in trusts only
  known and controlled by him. Id While the SAC alleges that the exact number of bitcoins stolen
  remains to be determined, the SAC contends that the Estate is entitled to at least 300,000 bitcoins,
  along with their forked assets. Id. at ,r 112.

  The Amended Complaint also alleges that "Dave, in partnership with Craig, created intellectual
  property both in his individual capacity and through W &K." Id. at ~~ 65-66. Plaintiffs allege the
  Defendant unlawfully took these assets as well.




                                                     2
Case 9:18-cv-80176-BB Document 421 Entered on FLSD Docket 03/09/2020 Page 3 of 4



  IV.        Information Provided Pursuant to Convention Article 3(d)

 It is necessary for the purpose of justice and for the due determination of the matters in dispute
 between the parties that you cause the witnesses listed below, who are residents within your
 jurisdiction, to be subject to oral examinations which will be scheduled to commence on a date to
 be determined in consultation with this Court.

  After considering the requests, the case, and the matters to be proven, I have determined that the
  evidence sought is relevant to the proceedings, will be used to prove Plaintiffs' case, and is
  permissible under the Convention. Furthermore, there is a protective order entered in this case that
  any party may use to designate testimony or documents as confidential, if appropriate, in order to
  protect their confidentiality and/or privacy.

  nChain Limited: nChain Limited was incorporated under the laws of the United Kingdom in
  October 2015. 1 Its company number is 09823112, and its registered address is Coddan Cpm, 3rd
  Floor 120 Baker Street, London, England, Wl U 6TU. The Defendant has testified that is employed
  as nChain's Chief Scientist, and about business interactions with former nChain directors Robert
  McGregor and Stefan Matthews which involved the sale of Satoshi Nakamoto's life rights, i.e.,
  the rights to tell the story of the Satoshi Nakamoto partnership in dispute.

   V.        Information Provided Pursuant to Convention Article 3(g)

  Documents to be produced:

  Accordingly, I request that the Order of this Court instruct nChain Limited to produce and
  authenticate the following documents, described below, which are in its custody, possession, or
  control:

        1. All documents and communications that relate to W &K Info Defense Research, Dave
           Kleiman, Satoshi Nakamoto, or trusts created for the purpose of holding/assigning
           bitcoin/bitcoin rights, including all documents and communications related to business
           dealings between Craig Wright and nChain that involved the transfer of intellectual
           property or the sale of the Satoshi Nakamoto life rights.

        2. All emails between O'Hagan and nChain employees.

        3. All documents related to nChain's exercise of its power of attorney over Craig Wright's
           intellectual property in connection with this litigation.

  VI.        Information Provided Pursuant to Convention Article 3(i)

  Specification ofprivilege or duty to refuse to give evidence under the laws of the State of origin:

  Under the laws of the United States, a party has a privilege to refuse to give evidence if the
  evidence discloses a confidential communication between that party and an attorney for that party
  that was made for the purpose of obtaining legal advice and which privilege has not been waived

  1 Prior   to November 3, 2016, nChain Limited was named nCrypt Limited.


                                                          3
Case 9:18-cv-80176-BB Document 421 Entered on FLSD Docket 03/09/2020 Page 4 of 4



  explicitly or implicitly. Parties also enjoy a privilege not to testify to the confidential
  communications made during the marriage.

  Parties also enjoy limited privileges on other grounds not relevant here such as communications
  between physician and patient, psychotherapist and patient, or clergy and penitent.

  US law also recognizes a privilege against criminal self-incrimination.

  Outside the strict area of privilege, certain limited immunities are available that may place
  restrictions on the giving of evidence, such as the limited protection of documents created as the
  work product of attorneys during or in anticipation of litigation.

  Details:

  It is proposed that the documents be produced for inspection at the offices of Boies Schiller Flexner
  LLP at 5 New Street Square London, EC4A 3BF United Kingdom.

  Fees and costs:

  The fees and costs incurred which are reimbursable under the second paragraph of Article 14 or
  under Article 26 of the Convention will be borne by Plaintiffs.

 VII.     Conclusion

  This Court expresses its appreciation for this assistance. The courts of the United States are
  authorized by Section 1782 of title 28 of the United States Code to extend similar assistance to the
  courts of England and Wales. This Court is prepared to provide reciprocal assistance to the English
  courts in any circumstances where it may be required and extends to the judicial authorities of
  England the assurances of the highest consideration.



  +
  Date of Request:
       'll\
             ,r& ,{ clA, 2020
  Signature and seal of the requesting authority

  The Honorable Bruce Reinhart
  United States District Court
  Southern District of Florida
  400 North Miami Avenue
  Chambers 10-2



                                                                        2020.

  Seal of the Court
